Exhibit 10.25

Executives with Employment Agreements

CIT Group Inc.
Long-Term Incentive Plan
Restricted Stock Unit Award Agreement

“Participant”:

“Date of Award”: [____________ ], 2008

     This Award Agreement, effective as of the Date of Award set forth above,
sets forth the grant of Restricted Stock Units (“RSUs”) by CIT Group Inc., a
Delaware corporation (the “Company”), to the Participant named above, pursuant
to the provisions of the CIT Group Inc. Long-Term Incentive Plan, as amended
(the “Plan”). All capitalized terms shall have the meanings ascribed to them in
the Plan, unless specifically set forth otherwise herein.

     The parties hereto agree as follows:

   (A)      Grant of RSUs. The Company hereby grants to the Participant [NUMBER]
RSUs, subject to the terms and conditions of the Plan and this Award Agreement.
Each RSU represents the unsecured right to receive one Share in the future. The
Participant shall not be required to pay any additional consideration for the
issuance of the Shares upon settlement of the RSUs.     (B)      Vesting and
Settlement of RSUs.       (1)      Subject to the Participant’s continued
employment with the Company and its Subsidiaries (the “Company Group”), one
hundred percent (100%) of the RSUs shall vest in full on December 31, 2010 (the
“Vesting Date”).       (2)      Each vested RSU shall be settled through the
delivery of one Share within thirty (30) days following the Vesting Date (the
“Settlement Date”).       (3)      The Shares delivered to the Participant on
the Settlement Date (or such earlier date determined in accordance with Section
C) shall not be subject to transfer restrictions and shall be fully paid, non-
assessable and registered in the Participant’s name.       (4)      If, after
the Date of Award and prior to the Vesting Date, dividends with respect to
Shares are declared or paid by the Company, the Participant shall be entitled to
receive dividend equivalents in an amount, without interest, equal to the
cumulative dividends  

--------------------------------------------------------------------------------

    declared or paid on a Share, if any, during such period multiplied by the
number of RSUs. The dividend equivalents shall be paid in cash or Shares, as
applicable, on the Settlement Date. If the Participant’s employment with the
Company Group terminates prior to the Settlement Date for any reason set forth
in Sections C(1) or C(2) of this Award Agreement or if a Change of Control
occurs, the Participant shall be entitled to receive all accrued and unpaid
dividend equivalents at the time the RSUs are settled in accordance with
Sections C(1), C(2) or D, as applicable. If the Participant’s employment
terminates prior to the Settlement Date for any reason set forth in Section
C(3), any accrued and unpaid dividend equivalents shall be forfeited.     (5)   
  In the sole discretion of the Committee, in lieu of the delivery of Shares,
the RSUs, and any dividend equivalents payable in Shares, may be settled through
a payment in cash equal to the Fair Market Value of the applicable number of
Shares, determined on the Vesting Date or, in the case of settlement in
accordance with Sections C(1), C(2) or D, as applicable, the date of the
Participant’s Separation from Service or the effective date of the Change in
Control. Settlement under this Section B(5) shall be made at the time specified
under Sections B(2) or (4), C(1) or (2), or D, as applicable.   (C)     
Separation from Service.     (1)      If, after the Date of Award and prior to
the Settlement Date, the Participant incurs a “Separation from Service” (within
the meaning of the Committee’s established methodology for determining
“Separation from Service” for purposes of Section 409A (as defined below)) from
the Company Group due to the Participant’s death or Disability (as defined
below), the RSUs shall vest immediately and shall settle through the delivery of
one Share within thirty (30) days following the Participant’s Separation from
Service. “Disability” shall have the meaning ascribed thereto under the
Company’s long-term disability plan or policy applicable to the Participant, as
in effect from time to time, or, in the event the Company has no long-term
disability plan or policy, “Disability” shall have the same meaning as defined
in the Company’s applicable long-term disability plan or policy last in effect
prior to the first date a Participant suffers from such Disability.     (2)     
If, after the Date of Award and prior to the Settlement Date, the Participant
incurs a Separation from Service from the Company Group due to the Participant’s
(a) Retirement (as defined below), (b) resignation for “Good Reason” or (c)
termination without “Cause” (each as defined in the applicable employment
agreement  

--------------------------------------------------------------------------------

    between the Participant and the Company (the “Employment Agreement”), as
amended from time to time), a prorated portion of the RSUs shall vest
immediately, in proportion to the number of months during the period commencing
on January 1, 2008, and ending on the last day of the calendar month in which
such termination occurs, divided by 36. “Retirement” is defined as either (i) a
Participant’s election to retire upon or after attaining his or her “Normal
Retirement Age”; or (ii) a Participant’s election to retire upon (A) completing
at least a 10-year “Period of Benefit Service” and (B) having either (1)
attained age 55, or (2) incurred an “Eligible Termination” and, at the time of
such “Eligible Termination,” having attained age 54. The terms “Normal
Retirement Age,” “Period of Benefit Service” and “Eligible Termination” shall
have the meaning as defined in the Retirement Plan.     (3)      If, prior to
the Vesting Date, the Participant’s employment with the Company Group terminates
for any reason other than as set forth in Sections C(1) or C(2), the unvested
RSUs shall be cancelled immediately and the Participant shall immediately
forfeit any rights to, and shall not be entitled to receive any payments with
respect to, the RSUs including, without limitation, dividend equivalents
pursuant to Section B(4).   (D)      Change of Control. Notwithstanding any
provision contained in the Plan or this Award Agreement to the contrary, if,
prior to the Settlement Date, a Change of Control occurs, the RSUs shall vest
and settle immediately upon the effective date of the Change of Control.   (E) 
    Transferability. RSUs are not transferable other than by last will and
testament, by the laws of descent and distribution pursuant to a domestic
relations order, or as otherwise permitted under Section 12 of the Plan.
Further, except as set forth in Section 12(b) of the Plan, a Participant’s
rights under the Plan shall be exercisable during the Participant’s lifetime
only by the Participant, or in the event of the Participant’s legal incapacity,
the Participant’s legal guardian or representative.   (F)      Incorporation of
Plan; International Supplement     (1)      If the Participant is employed
outside of the United States, the Participant will receive an “International
Supplement” that contains supplemental terms and conditions with respect to the
RSUs depending on the country in which the Participant is employed. This Award
Agreement should be read in conjunction with the International Supplement, if
applicable, in order for the Participant to understand all of the terms and
conditions applicable to the RSUs. In the event of any conflict or inconsistency
between  

--------------------------------------------------------------------------------

    the International Supplement and this Award Agreement, the International
Supplement shall govern and this Award Agreement shall be interpreted to
minimize or eliminate any such conflict or inconsistency. The Plan, this Award
Agreement and the International Supplement are collectively referred to as the
“Plan Documents.”     (2)      The Plan provides a complete description of the
terms and conditions governing all Awards granted thereunder and is incorporated
into this Award Agreement by reference. Both this Award Agreement and the
International Supplement, if applicable, as well as the rights of the
Participant hereunder are subject to the terms and conditions of the Plan, as
amended from time to time, and to such rules and regulations as the Committee
may adopt under the Plan. If there is any inconsistency between the terms of
either this Award Agreement or the International Supplement and the terms of the
Plan, the Plan’s terms shall supersede and replace the conflicting terms of this
Award Agreement or the International Supplement, as applicable.   (G)      Data
Protection.     (1)      In order to facilitate the administration of the Plan
as well as all of the rights attached to the RSUs, the Participant acknowledges
that his or her employer may need to collect personal information and the
Participant agrees to provide such personal information on request. The
Participant’s employer may also need to process such personal information and
from time to time, make it available to the Company, its Subsidiaries or third
parties on their behalf for processing including, without limitation, the
Company’s banking, accounting, legal, human resources, compensation and/or
technical advisors, some of which are situated outside of the Participant’s
country (including companies and/or third parties which are situated in
countries outside of the European Economic Area which may not have data privacy
laws which are viewed as adequate within the meaning of the EU Directive 95/46).
For this purpose, by accepting the RSUs, the Participant agrees to such
processing, release and transfer of the Participant’s personal information. The
personal information will remain strictly confidential, will be used only for
the administration of Awards granted under the Plan, and will only be kept on
file for the duration of the Plan. The Participant has a right to access,
correct and update the Participant’s personal information at any time by
contacting his or her employer.    

--------------------------------------------------------------------------------

(H)      No Entitlements         (1)      The RSUs are discretionary awards. The
Plan Documents do not confer on the Participant any right or entitlement to
receive compensation or bonus in any specific amount for any future fiscal year
(including, without limitation, any grants of future Awards under the Plan) and
do not impact in any way the Company Group’s determination of the amount, if
any, of the Participant’s compensation or bonus. The RSUs do not constitute
salary, wages, regular compensation, recurrent compensation or contractual
compensation for the year of grant or any later year and shall not be included
in, nor have any effect on, the determination of employment-related rights or
benefits under law or any employee benefit plan or similar arrangement provided
by the Company Group (including, without limitation, severance, termination of
employment and pension benefits), unless otherwise specifically provided for
under the terms of such plan or arrangement or by the Company Group. The
benefits provided pursuant to the RSUs are in no way secured, guaranteed or
warranted by Company Group.     (2)      The RSUs are awarded to the Participant
by virtue of the Participant’s employment with, and services performed for, the
Company Group. The Plan Documents do not constitute an employment agreement.
Nothing in the Plan Documents shall modify the terms of the Participant’s
employment, including, without limitation, the Participant’s status as an “at
will” employee of the Company Group, if applicable.     (3)      Subject to the
terms of the Employment Agreement, the Company reserves the right to change the
terms and conditions of the Participant’s employment, including the division,
subsidiary or department in which the Participant is employed. None of the Plan
Documents, the grant of RSUs, nor any action taken or omitted to be taken under
the Plan Documents shall be deemed to create or confer on the Participant any
right to be retained in the employ of the Company Group, or to interfere with or
to limit in any way the right of the Company Group to terminate the
Participant’s employment at any time. Moreover, the Separation from Service
provisions set forth in Section C only apply to the treatment of the RSUs in the
specified circumstances and shall not otherwise affect the Participant’s
employment relationship. By accepting this Award Agreement, the Participant
waives any and all rights to compensation or damages in consequence of the
termination of the Participant’s office or employment for any reason whatsoever
insofar as those rights arise or may arise from the Participant’s ceasing to
have rights under, or be entitled to receive payment in respect of, the RSUs as
a result of such termination, or from the loss or diminution in value of such
rights or entitlements. This  

--------------------------------------------------------------------------------

    waiver applies whether or not such termination amounts to a wrongful
discharge or unfair dismissal.   (I)      Miscellaneous     (1)      It is
expressly understood that the Committee is authorized to administer, construe,
and make all determinations necessary or appropriate to the administration of
the Plan and this Award Agreement, all of which shall be binding upon the
Participant.     (2)      The Board may at any time, or from time to time,
terminate, amend, modify or suspend the Plan, and the Board or the Committee may
amend or modify this Award Agreement at any time; provided, however, that no
termination, amendment, modification or suspension shall materially and
adversely alter or impair the rights of the Participant under this Award
Agreement, without the Participant’s written consent.     (3)      If any
provision of the Plan Documents would, in the reasonable good faith judgment of
the Committee, result or likely result in the imposition on the Participant, a
beneficiary or any other person of a penalty tax under Section 409A of the Code
and the regulations and guidance promulgated thereunder (“Section 409A”), the
Committee may modify the terms of the Plan Documents, without the consent of the
Participant, beneficiary or such other person, in the manner that the Committee
may reasonably and in good faith determine to be necessary or advisable to avoid
the imposition of such penalty tax. Notwithstanding anything to the contrary in
the Plan Documents, to the extent that the Participant is a “Specified Employee”
(within the meaning of the Committee’s established methodology for determining
“Specified Employees” for purposes of Section 409A), no payment or distribution
of any amounts with respect to the RSUs that are subject to Section 409A may be
made before the first business day following the six (6) month anniversary from
the Participant’s Separation from Service from the Company Group or, if earlier,
the date of the Participant’s death.     (4)      Delivery of the Shares
underlying the RSUs or payment in cash, as applicable, upon settlement is
subject to the Participant satisfying all applicable federal, state, local and
foreign taxes (including the Participant’s FICA obligation). The Company shall
have the power and the right to (i) deduct or withhold from all amounts payable
to the Participant pursuant to the RSUs or otherwise, or (ii) require the
Participant to remit to the Company, an amount sufficient to satisfy any
applicable taxes required by law. Further, the Company may permit or require the
Participant to satisfy, in  

--------------------------------------------------------------------------------

    whole or in part, the tax obligations by withholding Shares that would
otherwise be received upon settlement of the RSUs.     (5)      This Award
Agreement shall be subject to all applicable laws, rules, and regulations, and
to such approvals by any governmental agencies or national securities exchanges
as may be required, or the Committee determines are advisable. The Participant
agrees to take all steps the Company determines are necessary to comply with all
applicable provisions of federal and state securities law in exercising his or
her rights under this Award Agreement.     (6)      Any notice required by the
terms of the Plan or this Award Agreement shall be given in writing and shall be
deemed effective upon personal delivery or upon deposit in the mail, by
registered or certified mail. Notice to the Company shall be delivered to CIT
Group Inc., Human Resources Department, 1 CIT Drive, Livingston, New Jersey
07039 and to the Participant at the address that the Participant has most
recently provided to the Company; provided, however, that the Company may
provide notices to the Participant by Company-email, intranet postings or other
electronic means that are generally used for Company employee communications.  
  (7)      Nothing in the Plan or this Award Agreement should be construed as
providing the Participant with financial, tax, legal or other advice with
respect to the RSUs. The Company recommends that the Participant consult with
his or her financial, tax, legal and other advisors to provide advice in
connection with the RSUs.     (8)      All obligations of the Company under the
Plan and this Award Agreement, with respect to the Awards, shall be binding on
any successor to the Company, whether the existence of such successor is the
result of a direct or indirect purchase, merger, consolidation, or otherwise, of
all or substantially all of the business and/or assets of the Company.     (9) 
    To the extent not preempted by federal law, this Award Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware.   (J)      Acceptance of Award. The Participant acknowledges his or
her understanding and acceptance of the terms and conditions of the Plan
Documents. Acceptance of the RSUs requires no action on the part of the
Participant. If the Participant, however, desires to refuse the Award, the
Participant must notify the Company in writing in accordance with Section I(6)
of this Award Agreement no later than thirty (30) days after receipt of this
Award Agreement. If the Participant refuses the Award he or she will  

--------------------------------------------------------------------------------

 

not be entitled to any additional compensation or remuneration in replacement of
the Award. If the Participant does not refuse the Award, the Participant will be
deemed to agree to all of the terms of the Award.

     IN WITNESS WHEREOF, this Award Agreement and the accompanying International
Supplement, if applicable, have been executed by the Company by one of its duly
authorized officers as of the Date of Award.

CIT Group Inc.



  By ______________________

Name:
Title:


--------------------------------------------------------------------------------

Executive Severance Plan Participants

CIT Group Inc.
Long-Term Incentive Plan
Restricted Stock Unit Award Agreement

“Participant”:

“Date of Award”: [____________ ], 2008

     This Award Agreement, effective as of the Date of Award set forth above,
sets forth the grant of Restricted Stock Units (“RSUs”) by CIT Group Inc., a
Delaware corporation (the “Company”), to the Participant named above, pursuant
to the provisions of the CIT Group Inc. Long-Term Incentive Plan, as amended
(the “Plan”). All capitalized terms shall have the meanings ascribed to them in
the Plan, unless specifically set forth otherwise herein.

     The parties hereto agree as follows:

   (A)      Grant of RSUs. The Company hereby grants to the Participant [NUMBER]
RSUs, subject to the terms and conditions of the Plan and this Award Agreement.
Each RSU represents the unsecured right to receive one Share in the future. The
Participant shall not be required to pay any additional consideration for the
issuance of the Shares upon settlement of the RSUs.     (B)      Vesting and
Settlement of RSUs.       (1)      Subject to the Participant’s continued
employment with the Company and its Subsidiaries (the “Company Group”), one
hundred percent (100%) of the RSUs shall vest in full on December 31, 2010 (the
“Vesting Date”).       (2)      Each vested RSU shall be settled through the
delivery of one Share within thirty (30) days following the Vesting Date (the
“Settlement Date”).       (3)      The Shares delivered to the Participant on
the Settlement Date (or such earlier date determined in accordance with Section
C) shall not be subject to transfer restrictions and shall be fully paid, non-
assessable and registered in the Participant’s name.       (4)      If, after
the Date of Award and prior to the Vesting Date, dividends with respect to
Shares are declared or paid by the Company, the Participant shall be entitled to
receive dividend equivalents in an amount, without interest, equal to the
cumulative dividends declared or paid on a Share, if any, during such period
multiplied by the number of RSUs. The dividend equivalents shall be paid in  

--------------------------------------------------------------------------------

    cash or Shares, as applicable, on the Settlement Date. If the Participant’s
employment with the Company Group terminates prior to the Settlement Date for
any reason set forth in Sections C(1) or C(2) of this Award Agreement or if a
Change of Control occurs, the Participant shall be entitled to receive all
accrued and unpaid dividend equivalents at the time the RSUs are settled in
accordance with Sections C(1), C(2) or D, as applicable. If the Participant’s
employment terminates prior to the Settlement Date for any reason set forth in
Section C(3), any accrued and unpaid dividend equivalents shall be forfeited.  
  (5)      In the sole discretion of the Committee, in lieu of the delivery of
Shares, the RSUs, and any dividend equivalents payable in Shares, may be settled
through a payment in cash equal to the Fair Market Value of the applicable
number of Shares, determined on the Vesting Date or, in the case of settlement
in accordance with Sections C(1), C(2) or D, as applicable, the date of the
Participant’s Separation from Service or the effective date of the Change in
Control. Settlement under this Section B(5) shall be made at the time specified
under Sections B(2) or (4), C(1) or (2), or D, as applicable.   (C)     
Separation from Service.     (1)      If, after the Date of Award and prior to
the Settlement Date, the Participant incurs a “Separation from Service” (within
the meaning of the Committee’s established methodology for determining
“Separation from Service” for purposes of Section 409A (as defined below)) from
the Company Group due to the Participant’s death or Disability (as defined
below), the RSUs shall vest immediately and shall settle through the delivery of
one Share within thirty (30) days following the Participant’s Separation from
Service. “Disability” shall have the meaning ascribed thereto under the
Company’s long-term disability plan or policy applicable to the Participant, as
in effect from time to time, or, in the event the Company has no long-term
disability plan or policy, “Disability” shall have the same meaning as defined
in the Company’s applicable long-term disability plan or policy last in effect
prior to the first date a Participant suffers from such Disability.     (2)     
If, after the Date of Award and prior to the Settlement Date, the Participant
incurs a Separation from Service from the Company Group due to the Participant’s
(a) Retirement, (b) RIF Termination (each, as defined below), (c) resignation
for “Good Reason” or (d) termination without “Cause” (each as defined in the
Company’s Executive Severance Plan, as amended from time to time), a prorated
portion of the RSUs shall vest immediately, in proportion  

--------------------------------------------------------------------------------

    to the number of months during the period commencing on January 1, 2008, and
ending on the last day of the calendar month in which such termination occurs,
divided by 36. “Retirement” is defined as either (i) a Participant’s election to
retire upon or after attaining his or her “Normal Retirement Age”; or (ii) a
Participant’s election to retire upon (A) completing at least a 10-year “Period
of Benefit Service” and (B) having either (1) attained age 55, or (2) incurred
an “Eligible Termination” and, at the time of such “Eligible Termination,”
having attained age 54. The terms “Normal Retirement Age,” “Period of Benefit
Service” and “Eligible Termination” shall have the meaning as defined in the
Retirement Plan. A “RIF Termination” shall mean the Participant’s Separation
from Service, initiated by the Company, as a result of a reduction in force,
corporate downsizing, change in operations, permanent and complete facility
relocation or closing, or other similar job elimination.     (3)      If, prior
to the Vesting Date, the Participant’s employment with the Company Group
terminates for any reason other than as set forth in Sections C(1) or C(2), the
unvested RSUs shall be cancelled immediately and the Participant shall
immediately forfeit any rights to, and shall not be entitled to receive any
payments with respect to, the RSUs including, without limitation, dividend
equivalents pursuant to Section B(4).   (D)      Change of Control.
Notwithstanding any provision contained in the Plan or this Award Agreement to
the contrary, if, prior to the Settlement Date, a Change of Control occurs, the
RSUs shall vest and settle immediately upon the effective date of the Change of
Control.   (E)      Transferability. RSUs are not transferable other than by
last will and testament, by the laws of descent and distribution pursuant to a
domestic relations order, or as otherwise permitted under Section 12 of the
Plan. Further, except as set forth in Section 12(b) of the Plan, a Participant’s
rights under the Plan shall be exercisable during the Participant’s lifetime
only by the Participant, or in the event of the Participant’s legal incapacity,
the Participant’s legal guardian or representative.   (F)      Incorporation of
Plan; International Supplement     (1)      If the Participant is employed
outside of the United States, the Participant will receive an “International
Supplement” that contains supplemental terms and conditions with respect to the
RSUs depending on the country in which the Participant is employed. This Award
Agreement should be read in conjunction with the International Supplement, if
applicable, in order for the Participant to understand all of the terms and
conditions applicable  

--------------------------------------------------------------------------------

    to the RSUs. In the event of any conflict or inconsistency between the
International Supplement and this Award Agreement, the International Supplement
shall govern and this Award Agreement shall be interpreted to minimize or
eliminate any such conflict or inconsistency. The Plan, this Award Agreement and
the International Supplement are collectively referred to as the “Plan
Documents.”     (2)      The Plan provides a complete description of the terms
and conditions governing all Awards granted thereunder and is incorporated into
this Award Agreement by reference. Both this Award Agreement and the
International Supplement, if applicable, as well as the rights of the
Participant hereunder are subject to the terms and conditions of the Plan, as
amended from time to time, and to such rules and regulations as the Committee
may adopt under the Plan. If there is any inconsistency between the terms of
either this Award Agreement or the International Supplement and the terms of the
Plan, the Plan’s terms shall supersede and replace the conflicting terms of this
Award Agreement or the International Supplement, as applicable.   (G)      Data
Protection.     (1)      In order to facilitate the administration of the Plan
as well as all of the rights attached to the RSUs, the Participant acknowledges
that his or her employer may need to collect personal information and the
Participant agrees to provide such personal information on request. The
Participant’s employer may also need to process such personal information and
from time to time, make it available to the Company, its Subsidiaries or third
parties on their behalf for processing including, without limitation, the
Company’s banking, accounting, legal, human resources, compensation and/or
technical advisors, some of which are situated outside of the Participant’s
country (including companies and/or third parties which are situated in
countries outside of the European Economic Area which may not have data privacy
laws which are viewed as adequate within the meaning of the EU Directive 95/46).
For this purpose, by accepting the RSUs, the Participant agrees to such
processing, release and transfer of the Participant’s personal information. The
personal information will remain strictly confidential, will be used only for
the administration of Awards granted under the Plan, and will only be kept on
file for the duration of the Plan. The Participant has a right to access,
correct and update the Participant’s personal information at any time by
contacting his or her employer.  

--------------------------------------------------------------------------------

(H)      No Entitlements         (1)      The RSUs are discretionary awards. The
Plan Documents do not confer on the Participant any right or entitlement to
receive compensation or bonus in any specific amount for any future fiscal year
(including, without limitation, any grants of future Awards under the Plan) and
do not impact in any way the Company Group’s determination of the amount, if
any, of the Participant’s compensation or bonus. The RSUs do not constitute
salary, wages, regular compensation, recurrent compensation or contractual
compensation for the year of grant or any later year and shall not be included
in, nor have any effect on, the determination of employment-related rights or
benefits under law or any employee benefit plan or similar arrangement provided
by the Company Group (including, without limitation, severance, termination of
employment and pension benefits), unless otherwise specifically provided for
under the terms of such plan or arrangement or by the Company Group. The
benefits provided pursuant to the RSUs are in no way secured, guaranteed or
warranted by Company Group.     (2)      The RSUs are awarded to the Participant
by virtue of the Participant’s employment with, and services performed for, the
Company Group. The Plan Documents do not constitute an employment agreement.
Nothing in the Plan Documents shall modify the terms of the Participant’s
employment, including, without limitation, the Participant’s status as an “at
will” employee of the Company Group, if applicable.     (3)      Subject to the
terms of the Executive Severance Plan, the Company reserves the right to change
the terms and conditions of the Participant’s employment, including the
division, subsidiary or department in which the Participant is employed. None of
the Plan Documents, the grant of RSUs, nor any action taken or omitted to be
taken under the Plan Documents shall be deemed to create or confer on the
Participant any right to be retained in the employ of the Company Group, or to
interfere with or to limit in any way the right of the Company Group to
terminate the Participant’s employment at any time. Moreover, the Separation
from Service provisions set forth in Section C only apply to the treatment of
the RSUs in the specified circumstances and shall not otherwise affect the
Participant’s employment relationship. By accepting this Award Agreement, the
Participant waives any and all rights to compensation or damages in consequence
of the termination of the Participant’s office or employment for any reason
whatsoever insofar as those rights arise or may arise from the Participant’s
ceasing to have rights under, or be entitled to receive payment in respect of,
the RSUs as a result of such termination, or from the loss or diminution in
value of such rights or entitlements. This  

--------------------------------------------------------------------------------

    waiver applies whether or not such termination amounts to a wrongful
discharge or unfair dismissal.   (I)      Miscellaneous     (1)      It is
expressly understood that the Committee is authorized to administer, construe,
and make all determinations necessary or appropriate to the administration of
the Plan and this Award Agreement, all of which shall be binding upon the
Participant.     (2)      The Board may at any time, or from time to time,
terminate, amend, modify or suspend the Plan, and the Board or the Committee may
amend or modify this Award Agreement at any time; provided, however, that no
termination, amendment, modification or suspension shall materially and
adversely alter or impair the rights of the Participant under this Award
Agreement, without the Participant’s written consent.     (3)      If any
provision of the Plan Documents would, in the reasonable good faith judgment of
the Committee, result or likely result in the imposition on the Participant, a
beneficiary or any other person of a penalty tax under Section 409A of the Code
and the regulations and guidance promulgated thereunder (“Section 409A”), the
Committee may modify the terms of the Plan Documents, without the consent of the
Participant, beneficiary or such other person, in the manner that the Committee
may reasonably and in good faith determine to be necessary or advisable to avoid
the imposition of such penalty tax. Notwithstanding anything to the contrary in
the Plan Documents, to the extent that the Participant is a “Specified Employee”
(within the meaning of the Committee’s established methodology for determining
“Specified Employees” for purposes of Section 409A), no payment or distribution
of any amounts with respect to the RSUs that are subject to Section 409A may be
made before the first business day following the six (6) month anniversary from
the Participant’s Separation from Service from the Company Group or, if earlier,
the date of the Participant’s death.     (4)      Delivery of the Shares
underlying the RSUs or payment in cash, as applicable, upon settlement is
subject to the Participant satisfying all applicable federal, state, local and
foreign taxes (including the Participant’s FICA obligation). The Company shall
have the power and the right to (i) deduct or withhold from all amounts payable
to the Participant pursuant to the RSUs or otherwise, or (ii) require the
Participant to remit to the Company, an amount sufficient to satisfy any
applicable taxes required by law. Further, the Company may permit or require the
Participant to satisfy, in  

--------------------------------------------------------------------------------

    whole or in part, the tax obligations by withholding Shares that would
otherwise be received upon settlement of the RSUs.     (5)      This Award
Agreement shall be subject to all applicable laws, rules, and regulations, and
to such approvals by any governmental agencies or national securities exchanges
as may be required, or the Committee determines are advisable. The Participant
agrees to take all steps the Company determines are necessary to comply with all
applicable provisions of federal and state securities law in exercising his or
her rights under this Award Agreement.     (6)      Any notice required by the
terms of the Plan or this Award Agreement shall be given in writing and shall be
deemed effective upon personal delivery or upon deposit in the mail, by
registered or certified mail. Notice to the Company shall be delivered to CIT
Group Inc., Human Resources Department, 1 CIT Drive, Livingston, New Jersey
07039 and to the Participant at the address that the Participant has most
recently provided to the Company; provided, however, that the Company may
provide notices to the Participant by Company-email, intranet postings or other
electronic means that are generally used for Company employee communications.  
  (7)      Nothing in the Plan or this Award Agreement should be construed as
providing the Participant with financial, tax, legal or other advice with
respect to the RSUs. The Company recommends that the Participant consult with
his or her financial, tax, legal and other advisors to provide advice in
connection with the RSUs.     (8)      All obligations of the Company under the
Plan and this Award Agreement, with respect to the Awards, shall be binding on
any successor to the Company, whether the existence of such successor is the
result of a direct or indirect purchase, merger, consolidation, or otherwise, of
all or substantially all of the business and/or assets of the Company.     (9) 
    To the extent not preempted by federal law, this Award Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware.   (J)      Acceptance of Award. The Participant acknowledges his or
her understanding and acceptance of the terms and conditions of the Plan
Documents. Acceptance of the RSUs requires no action on the part of the
Participant. If the Participant, however, desires to refuse the Award, the
Participant must notify the Company in writing in accordance with Section I(6)
of this Award Agreement no later than thirty (30) days after receipt of this
Award Agreement. If the Participant refuses the Award he or she will  

--------------------------------------------------------------------------------

 

not be entitled to any additional compensation or remuneration in replacement of
the Award. If the Participant does not refuse the Award, the Participant will be
deemed to agree to all of the terms of the Award.

     IN WITNESS WHEREOF, this Award Agreement and the accompanying International
Supplement, if applicable, have been executed by the Company by one of its duly
authorized officers as of the Date of Award.

CIT Group Inc.



  By ______________________

Name:
Title:

--------------------------------------------------------------------------------